Citation Nr: 0921921	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  04-00 354A	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
 in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for a service-connected scar of the bridge of the nose.

2.  Whether new and material evidence to reopen the claim for 
service connection for residuals of a back injury has been 
received.

3.  Whether new and material evidence to reopen the claim for 
service connection for right ear disability has been 
received.

4.  Whether new and material evidence to reopen the claim for 
service connection for residuals of left eye disability has 
been received.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for right eye 
disability.

8.  Entitlement to service connection for right leg 
disability.

9.  Entitlement to service connection for left leg 
disability.

10.  Entitlement to service connection for right knee 
disability.

11.  Entitlement to service connection for left knee 
disability.

12.  Entitlement to service connection for disability 
manifested by snoring, decreased sense of smell, difficulty 
breathing, and trouble sleeping, to include as secondary to 
the service connected scar of the bridge of the nose.

13.  Entitlement to service connection for hypertension, 
claimed as secondary to difficulty breathing.

14.  Entitlement to service connection for heart disability, 
claimed as secondary to difficulty breathing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to 
September 1967.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from two RO rating decisions.  

In an August 2003 rating decision, the RO denied a 
compensable disability rating for the service-connected scar 
of the bridge of the nose.  The Veteran filed a notice of 
disagreement (NOD) in August 2003, and the RO issued a 
statement of the case (SOC) in December 2003.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in January 2004.

In a January 2005 rating decision, the RO denied service 
connection for hypertension, heart disability, hearing loss, 
decreased sense of smell, difficulty breathing, tinnitus, 
snoring, trouble sleeping, right eye disability, right leg 
disability, right knee disability, left leg disability, and 
left knee disability.  The RO also denied petitions to reopen 
claims for service connection for back disability, right ear 
disability, and left eye disability.  The Veteran filed a NOD 
in March 2005, and the RO issued a SOC in August 2006.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in September 2006.

In August 2006, the RO granted an increased 10 percent rating 
for the scar on the bridge of the nose, effective July 7, 
2003.  Shortly thereafter, in an October 2006 rating 
decision, the RO granted an earlier effective date of April 
7, 2003 for the 10 percent rating, based on its finding that 
the August 2006 rating decision contained clear and 
unmistakable error with respect to the effective date.  

In February 2008 and August 2008, the RO continued its denial 
of a rating higher than 10 percent for the scar on the bridge 
of the nose, continued its denial of the claims for service 
connection, and continued its denial of the petitions to 
reopen (as reflected in SSOCs).

In January 2009, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge; a transcript of 
that hearing is of record.

With respect to the petitions to reopen, the Board points out 
that, regardless of what the RO has done, the Board must 
address the question of whether new and material evidence to 
reopen the claims for service connection for back disability, 
right ear disability, and left eye disability has been 
received, because that issue goes to the Board's jurisdiction 
to reach the underlying claims and adjudicate them on a de 
novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  In other words, the Board is required to first 
consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Board notes that the RO adjudicated as separate issues, 
claims for service connection for decreased sense of smell, 
difficulty breathing, snoring, and trouble sleeping.  
However, upon review of the Veteran's testimony, it appears 
to be his contention that these represent various symptoms of 
a nose injury.  Therefore, and in light of the similar 
evidence pertinent to those claims, and the Board's 
disposition of those claims, the Board has characterized them 
as a single issue on appeal, as set out on the first page 
above.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The service connected scar of the bridge of the nose 
measures 2.5 cm by 3 to 4 mm, is slightly depressed, and non-
adherent; there is no visible or palpable tissue loss, gross 
distortion, or asymmetry.

3.  In an October 1987 decision, the Board denied claims for 
service connection for back disability, right ear disability, 
and left eye disability.

4.  No new evidence associated with the claims file since the 
October 1987 Board decision, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for back disability, right ear disability, 
or left eye disability, or raises a reasonable possibility of 
substantiating any of these claims.

5.  Competent evidence does not demonstrate that the Veteran 
has hearing loss to an extent recognized as a disability for 
VA purposes, or that there exists a medical nexus (or, 
relationship), between any current hearing loss and his 
active military service.

6.  The first documented clinical evidence of complaints of 
tinnitus was many years after service, and there is no 
competent evidence or opinion that there exists a medical 
nexus between current tinnitus and the Veteran's active 
military service.

7.  Competent evidence does not demonstrate that the Veteran 
has current right eye disability.  

8.  There is no competent evidence or opinion that there 
exists a medical nexus between current right leg disability 
and the Veteran's active military service.

9.  There is no competent evidence or opinion that there 
exists a medical nexus, between current left leg disability 
and the Veteran's active military service.

10.  There is no competent evidence or opinion that there 
exists a medical relationship, or nexus, between current 
right knee disability and the Veteran's active military 
service.

11.  There is no competent evidence or opinion that there 
exists a medical nexus between current left knee disability 
and the Veteran's active military service.

12.  There is no competent evidence or opinion that there 
exists a medical nexus between any disability manifested by 
snoring, decreased sense of smell, difficulty breathing, 
and/or trouble sleeping, and either the Veteran's active 
military service (to include injury therein), or his service-
connected scar of the bridge of the nose.

13.  There is no competent evidence or opinion that there 
exists a medical nexus between current heart disability and 
any service-connected disability.

14.  There is no competent evidence or opinion that there 
exists a medical relationship nexus between current 
hypertension and any service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for ratings in excess of 10 percent for a 
scar of the bridge of the nose are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7800-
7805 (2008).

2.  The October 1987 Board decision denying claims for 
service connection for back disability, right ear disability, 
and left eye disability is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2008).

3.  As evidence received since the October 1987 decision is 
not new and material, the criteria for reopening the claims 
for service connection for back disability. right ear 
disability, or left eye disability are not met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

4  The criteria for service connection for hearing loss are 
not met. 38 C.F.R. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2008).

5.  The criteria for service connection for tinnitus are not 
met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

6.  The criteria for service connection for right eye 
disability are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).

7.  The criteria for service connection for right leg 
disability are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).

8.  The criteria for service connection for left leg 
disability are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).

9.  The criteria for service connection for right knee 
disability are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).

10.  The criteria for service connection for left knee 
disability are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).

11.  The criteria for service connection for disability 
manifested by snoring, decreased sense of smell, difficulty 
breathing, and trouble sleeping are not met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).

12.  The criteria for service connection for heart disability 
are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

13.  The criteria for service connection for hypertension are 
not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  With respect to requests to reopen previously denied 
claims, a claimant must be notified of both what is needed to 
reopen the claim and what is needed to establish the 
underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman, 19 Vet. App. at 473.  

The Board also is aware of the recent decision of the United 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court held that, in rating cases, VA must notify the 
claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

As regards the claims for service connection, in this appeal, 
in a July 2003 pre-rating letter, the RO provided notice to 
the appellant regarding what information and evidence was 
needed to substantiate the claim for an increased rating for 
the scar of the bridge of the nose, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
The August 2003 RO rating decision reflects the initial 
adjudication of the claim after issuance of the July 2003 
letter.  In June 2004 and September 2004 pre-rating letters, 
the Veteran was provided such notice with respect to the 
service connection claims, with the exception of the claims 
for hypertension and heart disability.  The January 2005 RO 
rating decision reflects the initial adjudication of the 
service connection claims after issuance of the June 2004 and 
September 2004 letters.  The hypertension and heart 
disability claims were also adjudicated.  A December 2005 
post-rating letter provided VCAA notice with respect to the 
hypertension and heart disability claims.  A January 2007 
letter provided the Veteran with information pertaining to 
the assignment of disability ratings and effective dates, as 
well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  

After issuance of the December 2005 and January 2007 letters, 
and opportunity for the Veteran to respond, the February 2008 
and August 2008 supplemental SSOCs reflect readjudication of 
those claims.  Hence, the Veteran is not shown to be 
prejudiced by the timing of the latter notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

Pertinent to the claim for increase, the December 2003 SOC 
set forth the pertinent rating criteria for evaluating scars.  
As noted above, the January 2007 letter from the RO explained 
how disability ratings are determined, by applying the rating 
schedule, and specifically stated that VA would consider the 
impact of the condition and symptoms on employment and daily 
life in determining the disability rating.  The January 2007 
letter also provided examples of the types of medical and lay 
evidence that the Veteran could submit or ask VA to obtain 
that would be relevant to establishing entitlement to 
increased compensation.  Moreover, the RO sent the Veteran an 
additional letter in August 2008, which was specifically 
intended to address the requirements of Vazquez-Flores.  The 
Board finds that the January 2007 letter satisfies virtually 
all of the requirements of the VCAA.  That letter, read 
together with either the December 2003 SOC or the August 2008 
letter, both of which included the pertinent rating criteria, 
satisfies the notice requirements of Vazquez-Flores.  

Pertinent to the claims to reopen, the Board notes that the 
January 2007 letter specifically advised the Veteran that, in 
order to be considered material, the evidence had to pertain 
to the reason each claim was previously denied.  That letter 
also informed the Veteran that, in order to be considered new 
and material, the evidence would have to raise a reasonable 
possibility of substantiating the claims, and could not 
simply be repetitive or cumulative of the evidence of record 
at the time of the previous denials.  The letter also 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the underlying claims for 
service connection, as well as what information and evidence 
must be submitted by the Veteran, and what information and 
evidence would be obtained by VA.

Thus, the January 2007 VCAA letter provided notice to the 
Veteran regarding what information and evidence was needed to 
substantiate the underlying claims for service connection, 
what information and evidence must be submitted by the 
Veteran and what information and evidence would be obtained 
by VA.  As the RO explained the type of evidence needed to 
establish each element of the claims for service connection, 
and explained what constitutes new and material evidence to 
reopen such a claim, the Kent requirements have been met.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the reports of November 1985, 
July 2003, and January 2006 VA examinations.  Also of record 
and considered in connection with the appeal is the 
transcript of the Veteran's January 2009 Board hearing, along 
with various written statements provided by the Veteran and 
his representative, on his behalf.  The Board also finds that 
no additional RO action to further develop the record is 
warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate each claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of these claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Increased Rating Claim

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38  
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt  
remaining is resolved in favor of the Veteran.  38 C.F.R. §  
4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis 
in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The veteran's scar of the nose has been assigned a 10 percent 
rating under Diagnostic Code 7800 for disfigurement of the 
head, face, or neck.  

Under Diagnostic Code 7800, a 10 percent rating is assigned 
for one characteristic of disfigurement; a 30 percent rating 
is provided when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features, or with two or three characteristics of 
disfigurement; a 50 percent rating is assigned for visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features, or with four or 
five characteristics of disfigurement; an 80 percent rating 
is assigned for visible or palpable tissue loss and either 
gross distortion or asymmetry of three features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or with six or more 
characteristics of disfigurement.

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118, are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least 1/4 inch 
(0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo-or hyper-pigmented in an area 
exceeding 6 square inches (39 sq. cm.); skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding 6 square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding 6 square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding 6 
square inches (39 sq. cm.).  

Considering the pertinent evidence in light of the above, the 
Board finds that a rating in excess of 10 percent for the 
Veteran's scar of the bridge of the nose is not assignable at 
any point since the April 7, 2003 claim was filed.  

As indicated above, scars of the head, face, and neck may be 
rated under Diagnostic Code 7800; however, the medical 
evidence described above has not revealed more than 1 the 8 
characteristics of disfigurement.  See 38 C.F.R. § 4.118.  
The report of a January 2006 VA examination shows that the 
surface contour of the scar is slightly depressed.  Testimony 
during the January 2009 hearing shows that the scar is 
painful to the touch and aches in cold weather.  However, the 
Veteran has not alleged, and the evidence does not show, that 
the scar is 5 or more inches (13 or more cm.) in length, or 
is at least 1/4 inch (0.6 cm.) wide at the widest part.  On 
VA examination in January 2006, the scar was found to measure 
2.5 cm by 3 to 4 mm.  The examiner further found that there 
was no adherence to underlying tissue.  The report of a VA 
examination in July 2003 shows a 1/2 inch linear scar.  

With respect to the characteristics such as, skin hypo-or 
hyper-pigmented in an area exceeding 6 square inches (39 sq. 
cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding 6 square inches (39 sq. 
cm.); underlying soft tissue missing in an area exceeding 6 
square inches (39 sq. cm.); and skin indurated and inflexible 
in an area exceeding 6 square inches (39 sq. cm.), all of 
these characteristics require an area larger than that 
demonstrated by the Veteran's scar.  

The January 2006 examiner also found the skin texture to be 
normal, with no discoloration or keloid formation.  The scar 
was found to be not disfiguring and very minimal.  Similarly, 
the report of a VA examination in July 2003 shows no keloid 
formation and no tenderness to palpation.  The scar was 
described as unremarkable and of moderate cosmetic 
significance.  

Note (3) under Diagnostic Code 7800 states that the 
adjudicator is to take into consideration unretouched color 
photographs when evaluating under these criteria.  
Photographs taken in conjunction with the July 2003 
examination show a scar extending the width of the bridge of 
the nose, which appears slightly depressed and slightly 
lighter than the surrounding skin.  Those photographs are 
consistent with the findings reported by the July 2003 and 
January 2006 examiners.  

Thus, in the absence of at more than one characteristic of 
disfigurement or visible or palpable tissue loss and gross 
distortion or asymmetry, assignment of more than a 10 percent 
rating under Diagnostic Code 7800 is not warranted.  See 38 
C.F.R. § 4.118.

Alternatively, Diagnostic Code 7801 provides up to a maximum 
40 percent rating for scars that are deep and cause limited 
motion; however, as this diagnostic code is for rating scars 
other than those on the head, face, or neck, it is clearly 
inapplicable.  Likewise, Diagnostic Code 7802 is for rating 
scars other than the head, face, or neck that are 
superficial, that cover an area(s) of 144 square inches or 
greater; in any event, that diagnostic code provides for only 
a 10 percent rating.  Such is also the case with Diagnostic 
Code 7803, for rating unstable superficial scars, or scars 
where there is frequent loss of covering of skin over the 
scar; even if applicable, this diagnostic code also 
authorizes only a 10 percent rating.

Here, the medical evidence reflects that, since April 7, 
2003, the Veteran's scar of the bridge of the nose has been 
manifested primarily by complaints of pain and sensitivity.  
In addition, there is no contention, and the evidence does 
not show, that the scar results in functional impairment or 
limitation of motion.

At no point since the claim was filed has the symptomatology 
of the Veteran's scar of the bridge of the nose more nearly 
approximated the level of disability contemplated in a 30 
percent rating under the above-mentioned diagnostic code.  

Based on the foregoing, the Board finds that the 
symptomatology associated with the scar of the bridge of the 
nose has more nearly approximated the criteria for the 10 
percent rather than the 30 percent schedular rating for the 
period since the claim for increase was filed.  See 38 C.F.R. 
§ 4.7.  As the criteria for the next higher, 30 percent, 
rating have not been met during this period, it logically 
follows that the criteria for any higher rating, which 
incorporate those criteria, are not met.

The above determination is based upon consideration of 
applicable provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
pertinent to the claim for increase, the scar in question  
has reflected so exceptional or so unusual a disability 
picture as to warrant the assignment of any higher rating on 
an extra-schedular basis.  See 38 C.F.R. § 3.321 (cited to in 
the December 2003 SOC).  In this regard, the Board notes that 
the disability has not objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned rating).  There also is no evidence that the 
disability has necessitated frequent periods of 
hospitalization, or has otherwise rendered inadequate the 
regular schedular standards.  In the absence of evidence of 
any of the factors outlined above, the criteria for invoking 
the procedures set forth in 38 C.F.R. § 3.321(b)(1) have not 
been met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is 
no basis for a staged rating pursuant to Hart, and the claim 
for a higher rating must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against assignment of any 
higher rating, that doctrine is not applicable. See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

B.  Service Connection Claims And Petitions To Reopen

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated in 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Such 
a determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993).  See also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection 
may be granted for a disease first diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service- 
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice- connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2008). See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

1.  Petitions To Reopen

As indicated above, the Board denied claims for service 
connection for back disability, left eye disability, or right 
ear disability in October 1987. 

The basis for the Board's October 1987 denial of the claims 
for service connection for back disability, right ear 
disability, and left eye disability was that, although the 
evidence established current back disability, such disability 
was not shown by competent evidence to have been incurred in 
service.  Also, the evidence at that time did not establish 
any current right ear disability or left eye disability.  
Service treatment records reflected only treatment for an 
acute and transitory swollen right ear, but were otherwise 
completely devoid of complaints, treatments, findings or 
diagnoses indicative of back disability, left eye disability 
or chronic right ear disability.  The report of examination 
for separation reflected a clinical evaluation of "normal" 
for the Veteran's head, face, neck, nose, sinuses, ears, eyes 
and spine.  

In addition to service treatment records, the evidence of 
record at the time of the October 1987 Board decision 
consisted of VA outpatient treatment records and private 
treatment records, which showed a post-service automobile 
accident in December 1980, with subsequent complaint of low 
back pain.  

The evidence also included the report of a November 1985 VA 
examination, which included normal findings for the eyes with 
the exception of a bilateral astigmatism, and normal findings 
for the ears. 



As the Chairman did not order reconsideration of the October 
1987 decision, and no other exception to finality applies, 
that decision is final as to the evidence then of record, and 
is not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7104 (West 2002 & Supp. 2008); 38 C.F.R. § 20.1100 
(2008).

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the Veteran.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.156(a) (2008);  see also Hodge v. West, 155 F.3rd 1356 
(Fed. Cir. 1998).

In this appeal, the Veteran filed a petition to reopen his 
claims for service connection for back disability, left eye 
disability, and right ear disability, in April 2003.  
Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 (West 2002 & Supp. 2008) 
require a review of all evidence submitted by or on behalf of 
a claimant since the last final denial on any basis to 
determine whether a claim must be reopened.  See Evans v. 
Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for 
purposes of the "new and material" analysis, the credibility 
of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

Considering the petitions on appeal in light of the 
applicable legal authority, the Board finds that the record 
does not provide a basis for reopening the previously denied 
claims for service connection for back disability, left eye 
disability, or right ear disability.

Significantly, the evidence of record did not contain 
competent medical evidence relating any current symptoms or 
diagnoses of the back, left eye, or right ear, to service.  

The medical evidence received since the October 1987 decision 
consists of additional VA and private treatment records, 
which reveal ongoing treatment for back complaints.  While 
this evidence can be considered "new," in that it was not 
before the Board in October 1987, it is not "material."  That 
is, the evidence does not relate current back disability to 
an injury or disease in service - the basis for the last 
prior final denial.  Moreover, it does not tend to establish 
a current left eye disability or right ear disability.  Thus, 
the new evidence does not relate to an unestablished fact 
necessary to substantiate any of the claims, and does not 
raise a reasonable possibility of substantiating any of the 
claims.  

The Veteran submitted a statement from a fellow serviceman, 
C.S., dated February 4, 1987, attesting to his personal 
knowledge of the in-service injury to the Veteran.  According 
to C.S., the Veteran was struck in the upper back and head.  
While pertinent to the back issue, a copy of this letter was 
of record at the time of the October 1987 Board decision.  
The letter is therefore not considered new evidence. 

As for the Veteran's statements, the Board notes that, as a 
layperson without the appropriate medical training and 
expertise, the Veteran is not competent to render a probative 
opinion on a medical matter - to include the matters of 
medical diagnosis and nexus.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  Therefore, where, as 
here, resolution of the appeal turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

The Board acknowledges that a letter dated July 17, 2003 was 
received from the Veteran's private physician, Jean M. Welsh, 
M.D., and that letter states that the Veteran "had an injury 
to his lower back and nose after a fall" and since then he 
has had problems with chronic lower back pains.  However, 
from the context of this reference, the Board interprets it 
as mere recitation of the Veteran's statements and not a 
nexus opinion.  In so finding, the Board notes that Dr. Welsh 
never referred to the Veteran's military service.  Her 
description of the injury is vague and does not appear to 
match even the Veteran's description of having been struck on 
the head and back by a hatch cover.  It certainly does not 
reflect a review of or familiarity with the service records.  
In light of these factors, the Board finds that it is not new 
and material.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) ["a bare transcription of a lay history is not 
transformed into 'competent medical evidence' merely because 
the transcriber happens to be a medical professional"]; see 
also Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).

The report of a March 2006 audiology consultation shows the 
Veteran's assertion that, while in service, he tore the 
cartilage of his right pinna (outer ear or auricle) while 
putting on a hat.  However, as noted above, service treatment 
records, which were of record in October 1987 show that the 
Veteran was treated for a swollen right ear.  Significantly, 
this evidence does not establish or suggest the presence of a 
current right ear disability.  Notably, the March 2006 
examiner did not diagnose a current disability related to the 
in-service injury.  

Under these circumstances, the Board concludes that the 
criteria for reopening the claims for service connection for 
back disability, left eye disability, and right ear 
disability, are not met, and the October 1987 Board denial of 
these claims remains final.  See 38 U.S.C.A. § 5108 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).  As the Veteran 
has not fulfilled the threshold burden of submitting new and 
material evidence to reopen any of the finally disallowed 
claims, the benefit-of-the-doubt doctrine is not applicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

2.  Service Connection Claims

Considering each claim in light of the above-noted legal 
authority, the Board finds that the record does not provide a 
basis for establishing service connection for any claimed 
disability.

a.  Hearing Loss And Tinnitus

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2008).

The veteran asserts that the same trauma which caused the 
service-connected scar on his nose also resulted in hearing 
loss and tinnitus.  Considering the pertinent evidence of 
record in light of the above-noted legal authority, the Board 
finds that the record presents no basis for a grant of 
service connection for tinnitus or for bilateral hearing 
loss.

The service treatment records are negative for complaints, 
findings, or diagnosis of hearing loss or tinnitus.  The 
report of a May 1967 service separation examination shows 
normal hearing bilaterally.  Audiometric testing showed 
puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
n/a
0
LEFT
0
0
0
n/a
0

Speech audiometry results were not reported.  

While hearing loss was not shown in service, the absence of 
in-service evidence of hearing loss is not fatal to the 
claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability (i.e., one 
meeting the requirements of section 3.385, as noted above) 
and a medically sound basis for attributing such disability 
to service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  

Likewise, pertinent to the Veteran's claim for tinnitus, 
service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).



On the authorized audiological evaluation in November 1985, 
hearing was found to be within normal limits, bilaterally.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
10
20
10
LEFT
15
5
10
20
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear, and 98 percent in the left ear.

A March 2006 audiology consultation shows complaint of 
tinnitus and bilateral hearing loss.  The Veteran reported 
that, while in service, he tore the cartilage of his right 
pinna (outer ear or auricle) while putting on a hat.  
Although, pure tone thresholds were not provided, the 
examiner noted that audiological testing indicated a mild to 
moderate hearing loss in the right ear and a mild to 
moderately-severe hearing loss in the left ear.  Word 
recognition was excellent bilaterally.  

A private audiometric assessment was conducted in January 
2004.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
25
15
LEFT
15
5
10
30
40

Speech audiometry was not noted as conforming to Maryland 
CNC.  

First addressing the question of current disability, the 
Board points out that the competent evidence does not 
indicate that the Veteran has hearing loss to an extent 
recognized as a disability for VA purposes (see 38 C.F.R. § 
3.385).  While the Veteran is competent to assert that he has 
ringing in the ears, or tinnitus (see Charles v. Principi, 16 
Vet. App. 370 (2002)), the Board notes that, even if both of 
the claimed disabilities were credibly shown, each claim for 
service connection would have to be denied on the basis of 
lack of medical nexus to service.

Here, the post-service evidence does not reflect any 
documented complaints of tinnitus until March 2006, almost 40 
years after active military service.  The Board points out 
that the passage of so many years between discharge from 
active service and the objective documentation of a claimed 
disability is a factor that tends to weigh against a claim 
for service connection.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

The evidence still does not demonstrate a current hearing 
loss disability.  The Board acknowledges that the March 2006 
audiology examiner described the Veteran's hearing loss as 
mild to moderate in the right ear and a mild to moderately-
severe in the left ear.  However, use of terminology such as 
mild, moderate and severe, by VA examiners and others, 
although evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2008).  The Board notes that the 
regulations governing hearing loss provide specific 
measurements and do not incorporate estimations as to overall 
level of severity.  In light of the unambiguous measurements 
of record, the March 2006 examiner's description of the level 
of impairment of the Veteran's hearing loss, offered as it 
was without reference to the framework of governing 
regulations, is not persuasive evidence.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) [the Board's consideration 
of factors which are wholly outside the rating criteria 
provided by the regulations is error as a matter of law].

Moreover, there is no competent evidence or opinion even 
suggesting that there exists as medical relationship, or 
nexus, between any current hearing loss or tinnitus and the 
Veteran's active duty service, and neither the Veteran nor 
his representative has identified, presented, or alluded to 
the existence of any such medical evidence or opinion.  In 
short, there is no competent medical evidence to support 
either claim for service connection for hearing loss or for 
tinnitus.

Finally, the Board notes an assertion, at page 11 of the 
January 2009 hearing transcript, that the ringing in the 
Veteran's ears is a result of breathing problems and/or heart 
problems also claimed by the Veteran, and discussed elsewhere 
in this decision.  The Board simply notes that service 
connection is not in effect, and is not being granted herein, 
for a disability manifested by difficulty breathing or for 
heart disability.  Accordingly, to the extent that the 
Veteran's assertions raise a claim for service connection on 
a secondary basis, the Board finds that the requisite 
criteria are not met.

b.  Right Eye Disability

The veteran asserts that the same trauma which caused the 
service-connected scar on his nose also resulted in a right 
eye disability.  In statements submitted in support of his 
claim, the Veteran has described periods of blurred vision.  
Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that the record 
presents no basis for a grant of service connection for right 
eye disability.

The veteran's service treatment records are negative for 
complaints, findings, or diagnosis of right eye disability.  
The veteran's May 1967 service separation examination shows 
normal eyes.  

The absence of in-service evidence of right eye disability is 
not fatal to the claim.  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).  

The Board emphasizes, however, that to be eligible for 
service connection for right eye disability on any basis, 
there must be competent evidence of a current disability.  
See 38 C.F.R. § 3.309(e); Brammer, 3 Vet. App. at 225.  Here, 
there is no medical evidence of a current right eye 
disability.  

A June 1968 private medical examination shows no evidence of 
disease or injury of the right eye.  The report of a VA 
examination in November 1985 shows that, while the Veteran 
complained of left eye symptoms at that time, he did not 
complain of right eye disability.  VA and private treatment 
records likewise do not contain a current diagnosis with 
respect to the right eye.  In short, there is no medical 
evidence to support the claim for service connection for 
right eye disability.

c.  Lower Extremity Disability

In a letter dated in July 2003, the Veteran put forth his 
assertion that he has bilateral knee and leg disabilities as 
a result of falling on his knees in the service.  

Service treatment records are negative for complaints, 
findings, or diagnosis of disability of the lower 
extremities.  Indeed, the May 1967 service separation 
examination shows normal findings for the lower extremities.  

After service, in a June 1968 examination for the Civil 
Service Commission, the Veteran reported that he had no 
physical defect or disability whatsoever.  Private medical 
reports from October 1969 to July 1985 show no reference to 
lower extremity complaints until July 1974.  The Veteran 
reported that, while bringing material from a freezer, coming 
down a ramp at work, his right knee gave way.  An X-ray taken 
in July 1974 showed a small loose body in the medial right 
compartment of the right knee with associated defect in the 
medial condyle consistent with osteochondritis and loose 
body.  In November 1974, the knee reportedly gave way again.

The January 1981 report of examination following an 
automobile accident.  The Veteran complained of pain 
radiating into his lower extremities from his back.  The 
examiner noted a 1975 right knee cartilage repair.   

The November 2003 report of initial consultation from Capitol 
Sports Medicine shows complaint of occasional aching pain in 
the right knee.  The initial impression (before review of X-
rays) was bilateral arthritis, right greater than left.  

VA outpatient records show a February 2006 X-ray impression 
of bilateral degenerative joint disease of the knees, mild on 
the left, moderate on the right.  This was confirmed in a 
July 2006 X-ray report.  

While the evidence does show current disability with respect 
to the legs and knees, the evidence clearly demonstrates that 
the Veteran was discharged from the service without any 
complaint or diagnosis of any such disability.  In 1974, he 
sustained a work-related injury; and, in 1981, he sustained 
further injury in an automobile accident.  In sum, the 
evidence does not substantiate an injury or disease in 
service affecting the lower extremities.  

Moreover, there is no competent evidence or opinion even 
suggesting that there exists as medical relationship, or 
nexus, between any current disability of the lower 
extremities and the Veteran's active duty service, and 
neither the Veteran nor his representative has identified, 
presented, or alluded to the existence of any such medical 
evidence or opinion.  In short, there is no competent medical 
evidence to support the claims for service connection for 
disability of the bilateral legs and knees.

d.  Decreased Sense Of Smell, Difficulty Breathing, Snoring,  
And Trouble Sleeping

The Veteran has raised claims for service connection for 
symptomatology related to restricted airflow through the 
nose.  It is his assertion for purposes of this appeal that 
the claimed decreased sense of smell, difficulty breathing, 
snoring, and trouble sleeping are residuals of a deviated 
septum and nasal fracture, which the Veteran attributes to an 
injury in service-the same injury which caused his service-
connected scar of the bridge of the nose.  

Initially, the Board notes that service connection for 
fracture of the nose was denied by the Board in an October 
1987 decision.  The RO declined to reopen that claim in a 
September 2008 rating decision, in which it specifically 
found that the prior denial encompassed the claim for a 
deviated septum.  The Veteran has not appealed that decision.  
As a fracture of the nose and deviated septum are not 
service-connected disabilities, they cannot support a claim 
for service connection on a secondary basis, as service 
connection for the underlying disability is a prerequisite to 
such a claim.  See 38 C.F.R. § 3.310.  

To the extent that the Veteran attributes a decreased sense 
of smell, difficulty breathing, snoring, and trouble sleeping 
directly to the in-service injury which resulted in his 
service-connected scar of the bridge of the nose, the Board 
notes that the Veteran's service treatment records are 
negative for complaints, findings, or diagnoses related to 
snoring, trouble sleeping, or decreased sense of smell.  The 
veteran's May 1967 service separation examination shows 
normal clinical findings for the nose, sinuses and head.  
While the Veteran was treated for nasal congestion on several 
occasions in 1966, with a resulting diagnosis of allergic 
rhinitis, such a claim was also denied by the Board in 
October 1987, and reopening of that claim was denied by the 
RO in September 2008.  

Moreover, while there is a diagnosis of allergic rhinitis in 
service, the post-service evidence does not support such a 
diagnosis currently.  In fact, the post-service evidence 
attributes the claimed snoring and trouble sleeping to sleep 
apnea, which is not a service-connected disability, and which 
was found by a September 2006 VA ENT examiner to be a result 
of the deviated septum.  The claimed difficulty breathing was 
also attributed by the September 2006 examiner to the 
deviated septum.  Although the examiner, in turn, attributed 
the septal deviation to an in-service injury, the Board 
reiterates that this evidence was considered by the RO and 
was found not to be new and material.  Reopening of the claim 
for service connection for fracture of the nose and septal 
deviation was denied, and that issue is not on appeal.  

In sum, the competent medical evidence of record attributes 
the claimed difficulty breathing, snoring and trouble 
sleeping to a non-service-connected disability.  With respect 
to the claimed decreased sense of smell, the Board notes that 
there is no such diagnosis of record, and there is no 
competent attribution of the claimed symptomatology to 
service, or to a service-connected disability.  

Finally, to the extent that Veteran attributes any or all of 
the claimed symptoms to his service connected scar of the 
bridge of the nose, the Board simply notes that there is no 
competent evidence or opinion even suggesting that there 
exists a medical relationship, or nexus, between any current 
decreased sense of smell, difficulty breathing, snoring, and 
trouble sleeping and the service-connected scar, and neither 
the Veteran nor his representative has identified, presented, 
or alluded to the existence of any such medical evidence or 
opinion.  Indeed, the medical evidence consistently supports 
attribution of the claimed symptomatology to a non-service-
connected disability.

e.  Heart Disability And Hypertension

As an initial matter, the Board observes that the Veteran 
does not contend, nor does the record on appeal demonstrate, 
that either his claimed heart disease or hypertension had its 
onset during his period of military service or within a year 
of discharge.  The first identification of such a disorder of 
record occurred in February 2003, several decades after the 
Veteran left military service.  The Board's discussion will 
accordingly focus on the Veteran's claim of entitlement to 
service connection on a secondary basis.  

The Veteran's initial assertion with respect to these claims, 
as set out in a February 2003 VA Form 21-4138, is that they 
were caused by over-the-counter medications taken for other 
unspecified disabilities.  The Board notes that service 
connection is not in effect for any disability other than a 
scar of the bridge of nose.  The Veteran has not suggested, 
and the evidence does not show that the Veteran is taking any 
medication for his service connected scar.  Moreover, there 
is no competent evidence or opinion even suggesting that 
there exists a medical relationship, or nexus, between any 
current heart disability and hypertension and over-the-
counter medication, and neither the Veteran nor his 
representative has identified, presented, or alluded to the 
existence of any such medical evidence or opinion.

The Veteran subsequently repudiated his initial theory of 
entitlement.  Testimony at the January 2009 hearing includes 
the Veteran's assertion that he developed hypertension and a 
heart condition as a result of his sleep problems.  He 
testified that, during sleep, he snores, which causes his 
nasal passages to vibrate, and then to close up completely 
when the snoring stops.  This causes stress on his heart.  It 
is the Veteran's stated belief and contention that, over a 
period of time, this caused congestive heart failure and 
hypertension.

As discussed above, service connection is not in effect for a 
disability manifested by difficulty breathing, or for any 
residual of a fractured nose or deviated septum.  Therefore, 
even if the Veteran's assertions were accepted as fact, 
service connection could not be granted on a secondary basis.  
The Board notes, however, that there is no competent medical 
evidence or opinion to support the Veteran's assertion as to 
the etiology of his heart disability and hypertension.  And, 
as will be discussed in the next section, the Veteran is not 
competent to offer such an opinion.  

f.  All Service Connection Claims

In addition to the objective evidence cited above, in 
adjudicating these claims, the Board has considered the oral 
and written assertions advanced by the Veteran and on his 
behalf.  However, to the extent that those assertions are 
being offered either to establish bilateral hearing loss, 
decreased sense of smell, or right eye disability, or to 
establish a nexus between service and tinnitus, heart 
disease, hypertension, arthritis of the knees, lower 
extremity radiculopathy, or any current disability manifested 
by difficulty breathing, snoring, or trouble sleeping, such 
evidence must fail.  Matters of diagnosis and etiology are 
within the province of trained professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons are not 
shown to possess the appropriate training and expertise, the 
Veteran and his representative simply are not competent to 
provide a probative (persuasive) opinion on the matters upon 
which these claims turn.  See, e.g., Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992)); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.  

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. 
§ 1110.  Thus, where, as here, competent and persuasive 
medical evidence establishes that the Veteran does not have a 
hearing loss disability, right eye disability, or a 
disability manifested by decreased sense of smell, there can 
be no valid claim for service connection.  See Gilpin v. 
West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  In this appeal, the claims for 
service connection for decreased sense of smell, bilateral 
hearing loss and for right eye disability must be denied 
because the first essential criterion for a grant of service 
connection-competent evidence of the currently-claimed 
disability-has not been met.

For all the foregoing reasons, the claims for service 
connection must be denied.  In reaching these conclusions, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against each of the Veteran's claims, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

A disability rating higher than 10 percent for service-
connected scar of the bridge of the nose is denied.

As new and material evidence has not been received, the 
petition to reopen the claim for service connection for back 
disability is denied.

As new and material evidence has not been received, the 
petition to reopen the claim for service connection for right 
ear disability is denied.

As new and material evidence has not been received, the 
petition to reopen the claim for service connection for left 
eye disability is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for right eye disability is denied.

Service connection for right leg disability is denied.

Service connection for left leg disability is denied.

Service connection for right knee disability is denied.

Service connection for left knee disability is denied.

Service connection for disability manifested by snoring, 
decreased sense of smell, difficulty breathing, and trouble 
sleeping is denied.

Service connection for hypertension is denied.

Service connection for heart disability is denied.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


